Citation Nr: 1035384	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
both upper and both lower extremities, to include as secondary to 
service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1967 to December 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 rating 
decision of the Houston, Texas VARO.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

On review of the record the Board found that further development 
of the evidence is required to comply with VA's duty to assist 
the Veteran in the development of the facts pertinent to the 
matters on appeal.  See 38 C.F.R. § 3.159 (2009).

Regarding the claim of service connection for peripheral 
neuropathy of both upper and both lower extremities, the Veteran 
has alternately claimed that such disabilities are related 
(secondary) to his service-connected diabetes mellitus.  The 
revised section 3.310(b) provides that any increase in severity 
of a nonservice-connected disease, or injury that is proximately 
due to or the result of a service-connected disability will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of severity 
of the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will determine 
the baseline and current levels of severity under the Schedule 
for Rating Disabilities and determine the extent of aggravation 
by deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the disease, 
from the current level.  38 C.F.R. § 3.310 (b), added effective 
October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).
VA's duty to assist includes providing for a VA 
examination/securing a medical opinion, when necessary.  A VA 
examination is necessary in a service connection claim when:  
(1) There is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) there is 
evidence establishing that an event, injury, or disease occurred 
in service; (3) there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) there is otherwise 
insufficient competent evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to factor #3 above (and indication that the claimed 
disability may be associated with service or with another 
service-connected disability), the United States Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In December 2008, the Veteran was afforded VA examinations for 
diabetes mellitus and peripheral neuropathy of both arms and 
legs.  The diabetes examiner noted complaints of intermittent 
mild/light tingling of the finger tips and toes since 2002 with 
gradual onset, and initial diagnosis of diabetes mellitus in 
September 2008; the diagnosis was diabetes mellitus type 2 
without complications.  On peripheral nerves examination the 
diagnosis was mild intermittent paresthesias of the fingertips 
and toes.  The examiner found that the Veteran "has had the 
paresthesias for 5 to 6 years prior to the diagnosis of diabetes 
mellitus" and noted that the Veteran "also has other risk 
factors for neuropathies", including a history of alcohol abuse 
and being an active smoker.  The examiner opined (with no further 
explanation) that the current mild intermittent paresthesias of 
the finger tips and toes are less likely than not related to his 
diabetes,.  Notably, the probative value of a medical opinion 
rests in part on the explanation of rationale for the opinion

The November 2007 rating decision on appeal initially denied 
service connection for diabetes mellitus on the basis that there 
was no diagnosis of such disability.  A December 2008 rating 
decision awarded the Veteran service connection for diabetes 
mellitus.  

In a secondary service connection claim, the increase (if any) in 
severity of a nonservice-connected disease that is proximately 
due to or the result of a service-connected disease must be shown 
by medical evidence.  Because the December 2008 VA examiner did 
not adequately address whether the service-connected diabetes 
mellitus aggravated the Veteran's peripheral neuropathy of both 
upper and lower extremities, another VA nexus examination is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for 
neurological disorders of the upper and lower 
extremities.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
peripheral neuropathies of the upper and 
lower extremities, and in particular whether 
or not they are related to (were caused or 
aggravated by) his [service-connected] 
diabetes mellitus.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

a)  What is the most likely etiology for the 
Veteran's peripheral neuropathy of the upper 
and lower extremities?  Specifically, is it 
at least as likely as not (a 50% or greater 
probability) that his peripheral neuropathies 
of the upper and lower extremities was either 
(i) caused or (ii) aggravated by (increased 
in severity due to) his service-connected 
diabetes mellitus.  

b)  If the opinion is to the effect that the 
diabetes mellitus did not cause, but 
aggravated, any neuropathy of the upper and 
lower extremities, the examiner should also 
specify, so far as possible, the degree of 
neuropathy of the upper and/or lower 
extremities (pathology/impairment) resulting 
from such aggravation, indicating the 
"baseline" severity of such disability 
prior to any aggravation by diabetes and the 
level of severity existing after the 
aggravation occurred.  The examiner must 
explain the rationale for all opinions.  

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


